DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a method for analysing a magnetomotive force of winding in a short primary linear3 machine, comprising the following steps S1-S4 performed by a processor, wherein the method further comprises:
modifying, by the processor, an operation of generating a linear motion of the short primary linear machine based on the winding factors and phases of each pair of pole-pair harmonics of each phase winding and the amplitude and the phase of the pulsating magnetomotive force.
Claims 2-6 and 8 are allowed because they depend on claim 1.
The prior art made of record in form 892 and 1449, discloses a motor assembly. One of the closest prior art US 10,594,179 B2 to Liu et al. discloses an electromechanical device including a permanent magnet machine, wherein a number of rotor magnetic poles pairs is much greater than a number of stator winding magnetic pole pairs. Though the number of stator and rotor poles is unequal, the machine achieves smooth torque by synchronizing the space harmonic of the stator magneto-motive force (MMF) with MMF of the rotor magnets modulated by the stator teeth. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846